                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


 MEMPHIS A. PHILIP RANDOLPH
 INSTITUTE, et al.,

                 Plaintiffs,                         Civil No. 3:20-cv-0374

 v.                                                  JUDGE RICHARDSON
                                                     MAGISTRATE JUDGE FRENSLEY
 TRE HARGETT, et al.,

                 Defendants.


 PLAINTIFFS’ NOTICE REGARDING OPPOSITION TO DEFENDANTS’ MOTIONS
     TO STAY (DKT NO. 83) AND FOR RECONSIDERATION (DKT. NO. 87)

         At the September 11, 2020 conference between the Court and the parties, Plaintiffs advised

the Court that they anticipated being able to respond to both Defendants’ Motion to Stay and for

Reconsideration by September 14, 2020. The Court graciously—and perhaps presciently—offered

that, if necessary, Plaintiffs would be preemptively granted leave to extend their filing date to

September 15, 2020. By this Notice, Plaintiffs notify the Court and Defendants that, consistent

with the Court’s offer, Plaintiffs will provide a response to Defendants’ Motions to Stay and for

Reconsideration by September 15, 2020. Plaintiffs thank the Court for its accommodation.


Dated: September 14, 2020                      Respectfully Submitted,

                                                /s/ William L. Harbison       .
Danielle Lang*                                 William L. Harbison (No. 7012)
Ravi Doshi*                                    Lisa K. Helton (No. 23684)
Molly Danahy*                                  Christopher C. Sabis (No. 30032)
Jonathan Diaz*                                 Christina R.B. López (No. 37282)
Campaign Legal Center                          Sherrard, Roe, Voigt & Harbison, PLC
1101 14th Street NW, Suite 400                 150 3rd Avenue South, Suite 1100
Washington, DC 20005                           Nashville, TN 37201
Tel.: (202) 736-2200                           Phone: (615) 742-4200

                                                 1

      Case 3:20-cv-00374 Document 91 Filed 09/14/20 Page 1 of 3 PageID #: 2689
dlang@campaignlegalcenter.org       Fax: (615) 742-4539
rdoshi@campaignlegalcenter.org      bharbison@srvhlaw.com
mdanahy@campaignlegalcenter.org     lhelton@srvhlaw.com
jdiaz@campaignlegalcenter.org       csabis@srvhlaw.com
                                    clopez@srvhlaw.com

                                    Ezra Rosenberg*
                                    Pooja Chaudhuri*
                                    Lawyers’ Committee for Civil Rights Under Law
                                    1500 K Street NW Suite 900
                                    Washington, DC 20005
                                    Tel.: (202) 662-8600
                                    erosenberg@lawyerscommittee.org
                                    pchaudhuri@lawyerscommittee.org

                                    *Admitted Pro Hac Vice




                                      2

   Case 3:20-cv-00374 Document 91 Filed 09/14/20 Page 2 of 3 PageID #: 2690
                                CERTIFICATE OF SERVICE
       I CERTIFY, pursuant to Local Rule 5.01, that on this 14th day of September, 2020, the
foregoing Notice Regarding Opposition to Defendants’ Motions to Stay (Dkt. No. 83) and for
Reconsideration (Dkt. No. 87) was served via the Court’s CM/ECF filing system on the following:

       Janet Kleinfelter
       Andrew B. Campbell
       Alexander Rieger
       Matthew D. Cloutier
       Office of the Tennessee Attorney General
       301 6th Ave. N.
       Nashville, Tennessee 37243
       janet.kleinfelter@ag.tn.gov
       andrew.campbell@ag.tn.gov
       alex.rieger@ag.tn.gov
       matt.cloutier@ag.tn.gov

       Counsel for Defendants



                                                  /s/ William L. Harbison      .




                                              3

   Case 3:20-cv-00374 Document 91 Filed 09/14/20 Page 3 of 3 PageID #: 2691
